DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-20, 24-28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIIGI (US 20170111037) in view of NAGAO (US 20170110545).
Regarding claim 11, SHIIGI discloses a semiconductor device comprising: 
a semiconductor substrate (base body 100, see fig 10-12, para 43) made of a semiconductor having a higher linear expansion coefficient than silicon (100 can be SiC, see para 43), 
the semiconductor substrate including a source region (fig 10-12, 72, para 92) having a first conductivity type (n-type, see fig 10-12, para 92), a base region (fig 10-12, 71, para 92) having a second conductivity type (p-type, see fig 1-012, para 92) different from the first conductivity type, and a drift layer (fig 10-12, 2, para 46) separated from the source region by the base region and having the first conductivity type (2 is also n-type, see para 46),
 the semiconductor substrate having a main surface including a portion formed of the source region (the upper surface 100 includes part of the source region 72, see fig 10-12); 
a gate dielectric film (fig 10-12, 75, para 92) covering the base region of the semiconductor substrate (75 covers at least part of 71, see fig 11); 
a gate electrode (fig 10-12, 76, para 92) facing the base region of the semiconductor substrate through the gate dielectric film; 
a first electrode film (source electrode 12, see fig 10-12, para 52) electrically connected to the source region of the semiconductor substrate, and disposed over the main surface of the semiconductor substrate; 
a second electrode film (gate electrode 19, see fig 10-12, para 97) electrically connected to the gate electrode, and disposed over the main surface of the semiconductor substrate away from the first electrode film; 
a third electrode film (fig 10-12, 54, para 61) disposed over the main surface of the semiconductor substrate away from the first electrode film; and 
a protective dielectric film (protective film 16, see fig 10-12, para 54) disposed over the main surface of the semiconductor substrate, the main surface provided with the first electrode film, the second electrode film, and the third electrode film,
 the protective dielectric film covering only a portion of each of the first electrode film and the second electrode film (16 covers portions of the top surfaces of 12 and 19, see fig 11) and covering at least portion of the third electrode film (16 covers portions of 54, see fig 11),
wherein the main surface of the semiconductor substrate has a peripheral region (region surrounding openings 20, 40 and 50, see fig 10-12) and an inner region enclosed by the peripheral region (openings 20, 40 and 50 and the areas between them, see fig 10-12), and 
the protective dielectric film has a peripheral portion covering the peripheral region (the portion of 16 surrounding 20, 40 and 50, see fig 10-12) and has a first inner portion covering at least portion of the third electrode film and crossing the inner region (portion of 16 that goes from 20 to 50 and covers a part of 54, see fig 11),
the semiconductor device further comprises at least one electrical element (diode 80, see fig 11, para 96) connected to the third electrode film, and covered with the first inner portion of the protective dielectric film (80 is at least partially covered by 16, see fig 11),
the protective dielectric film has an opening covering less than half of the main surface of the semiconductor substrate (the opening 20 covers much less than half an area of the substrate, see fig 10-12), 
the opening has an edge (upper edge of the layer 16 forming the opening, see fig 10-12) having a first corner portion on a corner side of the main surface (curved upper corner of 16, see fig 11 and figure I below), and the first corner portion is curved, 
the edge of the opening has a second corner portion (sharp lower corner of 16, see fig 11 and figure I below) formed with the peripheral region and the first inner portion of the protective dielectric film (the sharp corner is formed in both portions of 16, see fig 11 and 12), and 
the first corner portion is curved more gently than the second corner portion (the lower corner is sharper than the upper corner, see fig 11 and figure I below).
SHIIGI fails to explicitly disclose a device wherein the protective dielectric film being made of a thermosetting resin.
NAGAO discloses a device wherein the protective dielectric film being made of a thermosetting resin (40 can be polyimide, see para 136).
SHIIGI and NAGAO are analogous art because they both are directed towards SiC semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SHIIGI with the specific insulating material of NAGAO because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SHIIGI with the specific insulating material of NAGAO in order to form a passivation layer (see NAGAI para 136).

    PNG
    media_image1.png
    351
    355
    media_image1.png
    Greyscale

Figure I: SHIIGI figure 11 with added annotations.
Regarding claim 12, SHIIGI and NAGAO disclose the semiconductor device according to claim 11.
SHIIGI fails to explicitly disclose a device, wherein the at least one electrical element is entirely covered with the first inner portion of the protective dielectric film in an in-plane direction.
NAGAO discloses a device, wherein the at least one electrical element is entirely covered with the first inner portion of the protective dielectric film in an in-plane direction (an entire top surface of 21 is covered from above by that portion of 40, see fig 4).
SHIIGI and NAGAO are analogous art because they both are directed towards SiC semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SHIIGI with the specific insulating material of NAGAO because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SHIIGI with the specific insulating material of NAGAO in order to make a device capable of withstanding a high temperature and high humidity environment (see NAGAO para 9).
Regarding claim 13, SHIIGI and NAGAO disclose the semiconductor device according to claim 11.
SHIIGI fails to explicitly disclose a device, wherein a portion of the protective dielectric film covering the at least one electrical element has a thickness of 1 pm or more and 20 pm or less.
NAGAO discloses a device, wherein a portion of the protective dielectric film covering the at least one electrical element has a thickness of 1 pm or more and 20 pm or less (40 can be 10 microns thick, see para 136).
SHIIGI and NAGAO are analogous art because they both are directed towards SiC semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SHIIGI with the specific insulating material of NAGAO because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SHIIGI with the specific insulating material of NAGAO in order to make a device capable of withstanding a high temperature and high humidity environment (see NAGAO para 9).
Regarding claim 14, SHIIGI and NAGAO disclose the semiconductor device according to claim 11.
SHIIGI further discloses a device, wherein the third electrode film includes: a pad portion for electrical connection to an exterior of the semiconductor device (wider upper portion of 54 which 13 is disposed on, see fig 11, para 61); and a wiring portion (thinner lower portion of 54 which connects the wider upper portion and 81, see fig 11, para 61) having a first end (upper end, see fig 11) connected to the pad portion and a second end (lower end, see fig 11) connected to the at least one electrical element.
Regarding claim 15, SHIIGI and NAGAO disclose the semiconductor device according to claim 14.
SHIIGI further discloses a device, wherein the second end of the wiring portion is an end of the third electrode film (the end of 54 that directly contacts 80 is a lower end of 54, see fig 11), and is disposed away from the peripheral region of the main surface (the lower end of 54 is spaced apart from a top surface of 100, see fig 11).
Regarding claim 16, SHIIGI and NAGAO disclose the semiconductor device according to claim 14.
SHIIGI further discloses a device, wherein the third electrode film does not cross the inner region of the main surface (54 does not extend from one side of 50 to the other, see fig 10-12).
Regarding claim 17, SHIIGI and NAGAO disclose the semiconductor device according to claim 14.
SHIIGI further discloses a device, wherein the pad portion is at least partially included in the peripheral region of the main surface (54 extends into a region between 20 and 50, see fig 10-12).
Regarding claim 18, SHIIGI and NAGAO disclose the semiconductor device according to claim 14.
SHIIGI further discloses a device, wherein the at least one electrical element includes a temperature sensor element (diode 80 is in the temperature sensor region, see fig 11, para 97).
Regarding claim 19, SHIIGI and NAGAO disclose the semiconductor device according to claim 11.
SHIIGI further discloses a device, wherein the at least one electrical element includes an electrical element placed in a center of the main surface (diode 80 is in a central region 50 of the device, see fig 10-11).
Regarding claim 20, SHIIGI and NAGAO disclose the semiconductor device according to claim 11.
SHIIGI further discloses a device, wherein the protective dielectric film has a second inner portion (the portion of 16 between 40 and 50, see fig 10-12) crossing between the peripheral portion and the first inner portion (a line can be drawn from the portion of 16 surrounding 20/50/40 to the portion of 16 between 20 and 50 which passes through the portion of 16 between 50 and 40, see fig 10-12).
Regarding claim 24, SHIIGI and NAGAO disclose the semiconductor device according to claim 11.
SHIIGI further discloses a device, wherein the third electrode film is disposed away from the second electrode film (54 is spaced apart from 19, see fig 11).
Regarding claim 25, SHIIGI and NAGAO disclose the semiconductor device according to claim 11.
SHIIGI further discloses a device, wherein the at least one electrical element includes at least any one of a diode element (80 is a diode, see fig 11, para 97), a bipolar transistor element, a resistive element, and a capacitive element.
Regarding claim 26, SHIIGI and NAGAO disclose the semiconductor device according to claim 11.
SHIIGI further discloses a device, wherein the gate electrode has a planar structure (the gate electrode 76 has a planar shape, see fig 10-12) or a trench structure.
Regarding claim 27, SHIIGI and NAGAO disclose the semiconductor device according to claim 11.
SHIIGI further discloses a device, wherein the first inner portion of the protective dielectric film has a tapered cross-sectional shape (16 tapers in thickness near the openings, see fig 11).
Regarding claim 28, SHIIGI and NAGAO disclose the semiconductor device according to claim 11.
SHIIGI fails to explicitly disclose a device, wherein the protective dielectric film is made of at least any one of a polyimide resin, a silicone resin, an epoxy resin, and a polyurethane resin.
NAGAO discloses a device, wherein the protective dielectric film is made of at least any one of a polyimide resin (40 can be polyimide, see para 136), a silicone resin, an epoxy resin, and a polyurethane resin.
SHIIGI and NAGAO are analogous art because they both are directed towards SiC semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SHIIGI with the specific insulating material of NAGAO because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SHIIGI with the specific insulating material of NAGAO in order to make a device capable of withstanding a high temperature and high humidity environment (see NAGAO para 9).
Regarding claim 30, SHIIGI and NAGAO disclose the semiconductor device according to claim 11.
SHIIGI further discloses a device, wherein the edge of the opening is an outermost edge (the edge of 16 forming the opening that contains 13 is an outer edge of 16, see fig 10-12).
Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIIGI (US 20170111037) and NAGAO (US 20170110545) in view of SUGAHARA (JP 2016-067388 using US 20190057873 as a translation).
Regarding claim 29, SHIIGI and NAGAO disclose a device comprising the main conversion circuit including the semiconductor device according to claim 11 (device in figs 10-12, see para 89).
SHIIGI fails to explicitly disclose a device comprising a power converter comprising: 
a main conversion circuit to convert input power for output,
a drive circuit to output, to the semiconductor device, a drive signal to drive the semiconductor device; and 
a control circuit to output, to the drive circuit, a control signal to control the drive circuit.
SUGAHARA discloses a power converter comprising: 
a main conversion circuit (fig 28, 601, para 229) to convert input power for output,
a drive circuit (fig 28, 602, para 229) to output, to the semiconductor device, a drive signal to drive the semiconductor device; and 
a control circuit (fig 28, 603, para 229) to output, to the drive circuit, a control signal to control the drive circuit.
SHIIGI and SUGAHARA are analogous art because they both are directed towards SiC semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SHIIGI with the power converter circuit of SUGAHARA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SHIIGI with the power converter circuit of SUGAHARA in order to achieve a highly reliable semiconductor device (see SUGAHARA para 19).
Response to Arguments
Applicant’s arguments with respect to claim(s) 11 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONAS T BEARDSLEY/Examiner, Art Unit 2811     

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811